United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 January 30, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30091
                           Summary Calendar



RONNIE M LYLES

                       Plaintiff - Appellant

     v.

MARY ANN VIAL LEMMON, SEACOR MARINE, INC, WILLIAM B SCHWARTZ,
AMANDA L CALOGERO, JOSEPH OUBRE, OMALEE GORDON, LARRY DYESS,
CHRISTOPHER B EDWARDS, FERDINAND J KLEPPNER, ERIC J PEARSON

                       Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:04-CV-2470-M
                       --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ronnie M. Lyles, Louisiana prisoner #102175, has filed a

motion for leave to proceed in forma pauperis (“IFP”) on appeal.

The district court denied Lyles’s motion to appeal IFP and

certified that the appeal was not taken in good faith.         By

moving for IFP, Lyles is challenging the district court’s

certification.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30091
                                 -2-

     Assuming this court would consider Lyles’s 42 U.S.C.

§ 1985(3) claim, which was raised for the first time in his

objections to the magistrate judge’s report, such a claim

requires proof of a conspiracy “motivated by racial or some other

type of invidious, class-based” distinction.     See Holdiness v.

Stroud, 808 F.2d 417, 424 (5th Cir. 1987); see also United States

v. Armstrong, 951 F.2d 626, 630 (5th Cir. 1992).    Although Lyles

makes mention of his race and claims that his arrest effectively

made him a slave, he did not raise these allegations in the

district court.   In addition, with the exception of his claim of

the denial of medical care, the remaining “constitutional rights”

which were allegedly violated were not alleged in the district

court.   We will not consider these allegations and arguments for

the first time on appeal.   See Theriot v. Parish of Jefferson,

185 F.3d 477, 491 n.26 (5th Cir. 1999); Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     With one exception noted hereafter, Lyles does not address

the myriad reasons given by the district court for its conclusion

that his 42 U.S.C. § 1983 claims were frivolous or malicious.

Accordingly, any challenge to the reasons for the district

court’s dismissal of his 42 U.S.C. § 1983 suit has been

abandoned.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).   Moreover, Lyles’s conclusory and unsupported allegations

on appeal do not demonstrate that any action taken by Judge

Lemmon in connection with a previous civil case filed by Lyles
                            No. 05-30091
                                 -3-

against Seacor Marine Inc. was outside the scope of her customary

judicial duties.    See Boyd v. Biggers, 31 F.3d 279, 284-85 (5th

Cir. 1994).

     The instant appeal is without arguable merit and is thus

frivolous.    Accordingly, Lyles’s request for IFP status is

DENIED, and his appeal is DISMISSED.    See Howard v. King, 707

F.2d 215, 219-220 (5th Cir. 1983); 5TH CIR. R. 42.2.   Lyles is

cautioned that the dismissal of his 42 U.S.C. § 1983 suit by the

district court pursuant to 28 U.S.C. § 1915(e)(2)(B) and our

dismissal of this appeal as frivolous count as strikes under 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 385-87

(5th Cir. 1996).    Lyles is also cautioned that if he accumulates

three strikes under 28 U.S.C. § 1915(g), he may not proceed IFP

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.